DETAILED ACTION
This Office action is in response to the amendment filed on May 24, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 13, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (U.S. Pub. No. 2017/0279383 A1) in view of Zhou et al. (U.S. Pub. No. 2020/0094813 A1).

In re claim 1, Harada discloses (Fig. 1) method for operating at least two pulse-width-modulated inverters (INV1 and INV2) connected to a direct-current supply network (28), comprising: 
the pulse-width-modulated inverters (INV1 and INV2) are each actuated via an actuation signal and operated in an operating point (Para. 0025-0026), 
wherein a phase difference is generated between the actuation signals of the at least two pulse-width-modulated inverters by adapting the actuation signal of at least one of the pulse- width-modulated inverters as a function of operating point information describing the operating points of the pulse-width-modulated inverters (Para. 0034-0045),
wherein the pulse-width-modulated inverters (INV1 and INV2) are each connected to an electric motor (MG1 and MG2).
Harada fails to disclose wherein the operating point information is determined as a function of setpoint torques to be generated by the respective electric motors.
Zhou teaches (Fig. 1) a power system (100), wherein the operating point information is determined as a function of setpoint torques to be generated by the respective electric motors (Para. 0022-0024).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Harada wherein the operating point information is determined as a function of setpoint torques to be generated by the respective electric motors, as disclosed in Zhou to reduce or eliminate communication delay between disparate control modules such that overall response time of the power system is improved (Para. 0013).

In re claim 2, Harada discloses wherein the phase difference is set such that an alternating current occurring in the direct-current supply network and/or an alternating voltage occurring in the direct-current supply network is minimized (Para. 0034-0045).

In re claim 3, Harada discloses wherein a value of the phase difference is determined as a function of a measured variable of the direct-current supply network, particularly of a current measured in the direct-current supply network and/or a voltage measured in the direct-current supply network, and/or by a stored assignment rule (Para. 0034-0045).

In re claim 4, Harada discloses wherein the operating point information is ascertained as a function of the alternating currents generated by the pulse-width-modulated inverters, particularly by phase currents generated by the pulse-width-modulated inverters (Para. 0034-0045).

In re claim 5, Harada discloses wherein the operating point information is ascertained as a function of at least one measured variable of the direct-current supply network, particularly of a direct current and/or direct voltage in the direct-current supply network (Para. 0034-0045).

In re claim 7, Harada discloses wherein at least one of the pulse-width-modulated inverters is actuated to form the phase difference such that at least one period of its cycle is extended or shortened (Para. 0034-0045).

In re claim 8, Harada discloses wherein operation continues unchanged in order to form the phase difference of one of the pulse-width-modulated inverters, wherein the one or the other pulse-width-modulated inverters are actuated to form the phase difference or all pulse- width-modulated inverters are activated to form the phase difference (Para. 0034-0045).

In re claim 9, Harada discloses (Fig. 1) wherein a driver (40) is assigned to each pulse-width-modulated inverter, wherein by the driver the pulse-width-modulated inverter is actuated with the actuation signal, wherein at least one of the drivers is actuated by a phase controller (Para. 0025-0026) evaluating the operating point information in order to form the phase difference (Para. 0034-0045).

In re claim 10, Harada discloses wherein pulse-width-modulated inverters are used in which the respectively assigned driver, together with the phase controller, is implemented as a common circuit, particularly as a microcontroller, or that at least one pulse-width-modulated inverter is used in which its assigned driver is connected to a phase controller (Para. 0025-0026) formed as a further circuit via a signal line and/or a data communication line (Para. 0034-0045).

In re claim 11, Harada discloses wherein the pulse-width-modulated inverters have two- level topology and/or the pulse-width-modulated inverters have multilevel topology and/or that the pulse-width-modulated inverters have three phases and/or the pulse-width-modulated inverters have more than three phases are used (Para. 0034-0045).

In re claim 12, Harada discloses wherein pulse-width-modulated inverters with semiconductor switches, particularly with MOSFETs, IGBTs, and/or diodes are used (Para. 0025-0026).

In re claim 13, Harada discloses wherein the direct-current supply network has a voltage between 40 V and 1200 V and/or the direct-current supply network has a capacitor, particularly a film capacitor, ceramic capacitor, or an electrolyte capacitor (Para. 0034-0045).

In re claim 14, Harada discloses a circuit (Fig. 1) assembly comprising: 
a direct-current supply network (28) and at least two pulse-width-modulated inverters (INV1 and INV2) connected to the direct-current supply network (28), said pulse-width-modulated inverters being actuatable via an actuation signal and being operable in an operating point (Para. 0025-0026), wherein the circuit assembly includes a control unit (40), which is formed to implement a method for operating at least two pulse- width-modulated inverters connected to a direct-current supply network, comprising: 
the pulse-width-modulated inverters are each actuated via an actuation signal and operated in an operating point (Para. 0025-0026), 
wherein a phase difference is generated between the actuation signals of the at least two pulse-width-modulated inverters by adapting the actuation signal of at least one of the pulse- width-modulated inverters as a function of operating point information describing the operating points of the pulse-width-modulated inverters (Para. 0034-0045),
wherein the pulse-width-modulated inverters (INV1 and INV2) are each connected to an electric motor (MG1 and MG2).
Harada fails to disclose wherein the operating point information is determined as a function of setpoint torques to be generated by the respective electric motors.
Zhou teaches (Fig. 1) a power system (100), wherein the operating point information is determined as a function of setpoint torques to be generated by the respective electric motors (Para. 0022-0024).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Harada wherein the operating point information is determined as a function of setpoint torques to be generated by the respective electric motors, as disclosed in Zhou to reduce or eliminate communication delay between disparate control modules such that overall response time of the power system is improved (Para. 0013).

In re claim 15, Harada discloses wherein a driver of the circuit assembly is assigned to each pulse-width-modulated inverter, by which the pulse-width-modulated inverter can be actuated with the actuation signal, wherein at least one of the drivers can be actuated by a control unit phase controller (Para. 0025-0026) evaluating the operating point information, in order to form the phase difference (Para. 0034-0045).

In re claim 16, Harada discloses wherein the drivers along with the phase controller are implemented as a common circuit, particularly as a microcontroller, or in that the driver or drivers of at least one of the pulse-width-modulated inverters are connected to a phase controller (Para. 0025-0026) formed as a further circuit via a signal line and/or a data communication line (Para. 0034-0045).

In re claim 17, Harada discloses (Fig. 1) a motor vehicle comprising a circuit assembly comprising: 
a direct-current supply network (28) and at least two pulse-width-modulated inverters (INV1 and INV2) connected to the direct-current supply network, said pulse-width-modulated inverters being actuatable via an actuation signal and being operable in an operating point (Para. 0025-0026), wherein the circuit assembly includes a control unit (40), which is formed to implement a method for operating at least two pulse- width-modulated inverters connected to a direct-current supply network, comprising: 
the pulse-width-modulated inverters are each actuated via an actuation signal and operated in an operating point (Para. 0025-0026), 
wherein a phase difference is generated between the actuation signals of the at least two pulse-width-modulated inverters by adapting the actuation signal of at least one of the pulse- width-modulated inverters as a function of operating point information describing the operating points of the pulse-width-modulated inverters (Para. 0034-0045),
wherein the pulse-width-modulated inverters (INV1 and INV2) are each connected to an electric motor (MG1 and MG2).
Harada fails to disclose wherein the operating point information is determined as a function of setpoint torques to be generated by the respective electric motors.
Zhou teaches (Fig. 1) a power system (100), wherein the operating point information is determined as a function of setpoint torques to be generated by the respective electric motors (Para. 0022-0024).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Harada wherein the operating point information is determined as a function of setpoint torques to be generated by the respective electric motors, as disclosed in Zhou to reduce or eliminate communication delay between disparate control modules such that overall response time of the power system is improved (Para. 0013).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (U.S. Pub. No. 2017/0279383 A1) in view of Zhou et al. (U.S. Pub. No. 2020/0094813 A1), further in view of Wieser (U.S. Pub. No. 2004/0083802 A1).

In re claim 6, Harada fails to disclose wherein the operating point information is further determined as a function of setpoint speeds to be generated by the respective electric motors and/or a function of rotor position information describing a position of a rotor of the respective electric motor.
Wieser teaches a converter system (Fig. 1), wherein the operating point information is further determined as a function of setpoint speeds to be generated by the respective electric motors and/or a function of rotor position information describing a position of a rotor of the respective electric motor (Para. 0021-0031).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Harada wherein the operating point information is further determined as a function of setpoint speeds to be generated by the respective electric motors and/or a function of rotor position information describing a position of a rotor of the respective electric motor as disclosed in Wieser provide a specific torque for the driving gear of the vehicle during testing, to simulate, thereby, uphill or downhill driving (Para. 0013).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838